Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been hereby entered.



2. This application is in condition for allowance except for the presence of claim 18  and 21 directed to nonelected invention without traverse. Accordingly, claims 18 and 21 have been canceled.


EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

In the Claims:

4.  Claims  18 and 21  have been canceled.


5. Claims  1, 4-6, 12-15 and 20 are pending and allowed.



REASONS FOR ALLOWANCE


6. The following is an Examiner's Statement of Reasons for Allowance: 

The previous  rejection of  record, mailed on 09/10/21 is hereby withdrawn in view of: 

(i) Applicant’s amendment filed 02/08/22

(ii) Declaration filed under 37 CFR1.132 by Dr. Tomasz Rygiel on 02/08/22.  Said   declaration  stated  that “ The claimed targeted delivery system has superior properties over the cited prior art delivery systems that were entirely unexpected. In the present application, we present surprising results indicating that the claimed targeted delivery system is not merely capable of delivering a ferritin multimer encapsulating an anti-cancer drug, wherein there is no covalent or non-covalent bond between the ferritin and the anti-cancer drug, near a tumor, but is capable of delivering it directly into tumor cells. In particular, Fig. 14 of the application, as filed, demonstrates the efficacy of delivering a ferritin multimer into a cancer cell by a macrophage. Fig. 13 of the application, as filed, shows the apoptotic effect on cancer cells of anti-cancer drugs encapsulated in ferritin multimers in the absence of a covalent or non-covalent bond, delivered by differentiated macrophages, see Mq-Ft-Banox, Mq-Ft-Chlora, Mq-Ft-Cyclo, Mq-Ft-Melpa. As a comparison, the ferritin encapsulated anti-cancer drug complex is directly added to the medium, see Ft-Banox, Ft-Chlora, Ft-Cyclo, Ft-Melpa. It is evident from a comparison of the bars that the apoptotic effect is inceased in each case in which the ferritin drug complex is not added directly to the medium but delivered to cancer cells by macrophages.
Dr. Rygiel further stated that “ I provide the following post-filing data (Figure 1) obtained by me and my co-inventors, which demonstrates that intratumorally injection of macrophages comprising an anti-cancer drug encapsulated in ferritin multimers in the absence of a covalent or non-covalent bond (MDC-735), is much more effective than intratumorally injection of only the anti-cancer drug encapsulated in ferritin multimers in the absence of a covalent or non-covalent bond (FT-735).  |, MM Dose MICS | . The superior property of the claimed targeted delivery system is that it is capable of direct delivery of the anticancer drug encapsulated within a ferritin multimer into the targeted cells. This direct delivery is different from what has been shown or described in the prior art.”



7. The prior art does not teach or suggest an isolated target delivery system comprising macrophage as recited in claims 1, 4-6, 12-15 and 20.



8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644